DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al, US Pub. 2018/0279380 A1.
Regarding claims 1, 6, 9 and 14, Jung discloses a random access for supporting beamforming in a wireless communication network, the method comprising: transmitting a first message for performing random access to a base station (see p. [0033], Network Element (NE) detects Random Access Channel (RACH) preambles associated with 
Regarding claims 2 and 10, the method disclosed by Jung further comprising: transmitting a third message to the base station, based on uplink grant information included in the second message; and retransmitting the first message, based on the information relating to backoff, in case that a fourth message corresponding to the third message is not received within a pre-configured time interval after the transmission of the third message (RACH in the apparatus disclosed by Jung inherently comprises messages 3 and 4 based on random access protocol).  
Regarding claims 3 and 11, Jung discloses wherein the information related to backoff comprises information related to a retransmission timing range of the first message, and wherein the retransmitting of the first message comprises: determining randomly a retransmission timing of the first message within the retransmission timing range of the first message, and retransmitting the first message after the determined retransmission timing (since Jung’s apparatus using random access protocol; therefore, it is inherently comprises all of this limitations).  

Regarding claims 5 and 13, further comprising:- 30 -0203-2559 (YPF201804-0039/US-PCTDMC) English Translationreceiving information related to a beam group including at least one beam from the base station, wherein the storing of the information related to backoff of each beam comprises storing information related to backoff of each beam group, based on the information related to a beam group (figures 6-9, p. [0037]-[0039], and [0043]).
	Regarding claims 7 and 15, further comprising: transmitting information related to a beam group including at least one beam to the terminal (figures 3, 6-9, p. [0033], [0037]-[0039], and [0043]).  
Regarding claim 8, wherein the generating of the information related to backoff of each beam comprises generating information related to backoff of each beam group, based on the information related to a beam group (p. [0035] the NE can signal one or more random access backoff indicators, each of which can be associated with one or more subsets of RACH preambles and one or more corresponding DL Tx beams and SS blocks).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463